Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 19-20 directed to a method of removing a battery cell from a battery pack assembly, which was non-elected without traverse.  Accordingly, Claims 19-20 been cancelled.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed towards a battery pack assembly comprising:
a plurality of housing segments coupled to one another, each one of the plurality of housing segments includes: 
a terminal receiving portion having a pair of end walls, a pair of side walls and a floor; 
a terminal connector positioned within the terminal receiving portion, the terminal connector having a pair of openings;
 a plurality of battery cells each having a pair of terminals that are received within the pair of openings, 
wherein each one of the plurality of housing segments are configured to be rotated with respect to an adjacent housing segment between a use position and a maintenance position thereby permitting access to at least one battery cell of the plurality of battery cells.
The closest prior art is considered to be Kameyama et al. (US Patent No. 5,576,516).
Regarding Claim 1, Kameyama discloses in Figs. 1-3 a battery pack assembly (C1, L27-31) comprising:
a housing segment (2, 6, 8) (C5, L25-44), wherein the housing segment (2, 6, 8) includes:
a terminal receiving portion (2, 6) having a pair of end walls, a pair of side walls, and a floor (6) (C5, L25-44, see a pair of end walls and a pair of side walls on the cover portions 12, 16a, 16b);
a terminal connector (8) positioned within the terminal receiving portion (2, 6), the terminal connector (8) having a pair of openings (36) (C6, L29-32);
	a battery cell (10) having a pair of terminals (14) that are received within the pair of openings (36) (C5, L25-44 and C6, L29-32);
	wherein the housing segment (2, 6, 8) is configured to be rotated between a use position (Fig. 3) and a maintenance position (Fig. 2) thereby permitting access to the battery cell (10) (C5, L45-50).
	Specifically, Kameyama discloses wherein such protects the area where adjacent terminals are connected together and can be mounted or dismounted in an easy way (C2, L56-59).
	Kameyama further discloses wherein the battery pack comprises a plurality of battery cells (10) (Fig. 2).
	Thus, it would have been obvious to one of ordinary skill in the art to utilize a plurality of housing segments in the battery pack assembly, as disclosed by Kameyama, in order to protect the area where adjacent terminals are connected together while being mounted or dismounted in an easy way, as desired by Kameyama.
	However, Kameyama does not disclose wherein the plurality of housing segments are connected to one another.
	The Examiner notes that Kameyama discloses wherein each of the plurality of housing segments (2, 6, 8) include a temporary fixing portion (20) that engage each other in order to keep the housing segment (2, 6, 8) in a maintenance state (C5, L55-62, e.g. see an engaging projection 22 that are formed on one post cover 16a that engages with engaging recesses 24 that are formed on the other post cover 16b) and a fixing portion (30) (Fig. 3, C4, L10-27).
	Consequently, it would not have been obvious to one of ordinary skill in the are to couple the plurality of housing segments to each other, as called for in the claimed invention, as such a configuration was neither disclosed nor suggested by Kameyama and therefore the skilled artisan would not have known nor have had reasonable expectation of successfully doing so without interfering with the temporary fixing portion and fixing portion of Kameyama. 
The second closest prior art is considered to be Sato et al. (US PGPub 2017/0179458, cited on the IDS dated January 31, 2020) in view of Kameyama (US Patent No. 5,576,516).
Regarding Claim 1, Sato discloses in Figs. 1 and 8 a battery pack assembly (1) ([0033]) comprising:
	a plurality of housing segments (40) coupled to one another ([0033], each one of the plurality of housing segments (40) includes:
a terminal connector (42) ([0041]-[0042]) 
	a plurality of battery cells (11) each having a pair of terminals (13) that are electrically connected with the terminal connector (42) ([0034], [0042]) 
wherein each one of the plurality of housing segments (40) are configured to be rotated with respect to an adjacent housing segment (40) between a use position and a maintenance position ([0045], see when pairs of terminals 13 adjacent to each other are at different heights, the housing segment 40 is rotated in order to connect the pair of terminals 13 (i.e. a use position), wherein pre-rotation the pair of terminals 13 are not connected (i.e. a maintenance position).
The Examiner notes that limitation “thereby permitting access to at least one battery cell of the plurality of battery cells” is intended use and therefore is not given patentable weight aside from the structure required to perform such function.
Thus, because Sato discloses wherein each one of the plurality of housing segments (40) are configured to be rotated with respect to an adjacent housing segment (40) between a use position and a maintenance position ([0045]), Sato reads on “thereby permitting access to at least one battery cell of the plurality of battery cells”.
However, Sato does not disclose wherein each one of the plurality of housing segments includes:
a terminal receiving portion having a pair of end walls, a pair of side walls, and a floor;
a terminal connector positioned within the terminal receiving portion, the terminal connector having a pair of openings;
the plurality of battery cells each having a pair of terminals that are received within the pair of openings.
Kameyama teaches in Figs. 1-3 a battery pack assembly (C1, L27-31) comprising:
a housing segment (2, 6, 8) (C5, L25-44), wherein the housing segment (2, 6, 8) includes:
a terminal receiving portion (2, 6) having a pair of end walls, a pair of side walls, and a floor (6) (C5, L25-44, see a pair of end walls and a pair of side walls on the cover portions 12, 16a, 16b);
a terminal connector (8) positioned within the terminal receiving portion (2, 6), the terminal connector (8) having a pair of openings (36) (C6, L29-32);
	a battery cell (10) having a pair of terminals (14) that are received within the pair of openings (36) (C5, L25-44 and C6, L29-32);
	wherein the housing segment (2, 6, 8) is configured to be rotated between a use position (Fig. 3) and a maintenance position (Fig. 2) thereby permitting access to the battery cell (10) (C5, L45-50).
Specifically, Kameyama teaches wherein such protects the area where adjacent terminals are connected together and can be mounted or dismounted in an easy way (C2, L56-59).	The Examiner notes that the instant specification discloses wherein the claimed battery pack assembly simplifies the removal of battery cells of a plurality of battery cells to reduce the time and effort required to replace at least one individual battery ([0069]).
It would not have been obvious to one of ordinary skill in the art to modify the plurality of housing segments of Sato to include a terminal receiving portion having a pair of end walls, a pair of side walls, and a floor, a terminal connector positioned within the terminal receiving portion, the terminal connector having a pair of openings, wherein the plurality of battery cells each having a pair of terminals of Sato are received within the pair of openings, taught by Kameyama and as called for in the claimed invention, as the skilled artisan would not have been motivated nor would have had reasonable expectation that such could successfully be done without drastically changing the structure of Sato and consequently the functionality of the plurality of housing segments of Sato in order to protect the area where adjacent terminals are connected together while being mounted or dismounted in an easy way, as taught by Kameyama, or to simplify the removal of battery cells of a plurality of battery cells to reduce the time and effort required to replace at least one individual battery, as achieved by the claimed invention.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitations “a plurality of housing segments coupled to one another, each one of the plurality of housing segments includes a terminal receiving portion having a pair of end walls, a pair of side walls, and a floor; a terminal connector positioned within the terminal receiving portion, the terminal connector having a pair of openings; the plurality of battery cells each having a pair of terminals that are received within the pair of openings” in combination with all of the other claim limitations taken as a whole.
Claims 2-10 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 11 is directed towards a battery pack assembly comprising:
a plurality of housing segments, each one of the plurality of housing segments comprising: 
a terminal receiving portion; and
a tube portion, the tube portion having a first half and a second half hingedly attached to the first half such that the second half moves between a closed position and an open position, the first half is coupled to the terminal receiving portion, the first and second halves each include a tube attachment portion that is received a tube retainer portion of an adjacent housing segment, 
wherein the housing segment is coupled to the adjacent housing segment of the plurality of housing segments when the tube attachment portion of the housing segment is received in the tube retainer portion of the adjacent housing segment and the second half of the tube portion is in the closed position.
The closest prior art is considered to be Kita et al. (US PGPub 2022/0131236, which has a foreign priority date of March 27, 2019).
Regarding Claim 11, Kita discloses in Figs. 1 and 11-12 a battery pack assembly (100) ([0048]) comprising:
a plurality of housing segments (3) ([0048]), each one of the plurality of housing segments (3) comprising: 
a terminal receiving portion (5); and
a tube portion (4), the tube portion (4) is coupled to the terminal receiving portion (5) ([0059]), the tube portion (4) includes a tube attachment portion (4e) that is received a tube retainer portion (4c) of an adjacent housing segment (3) (Figs. 11-12, [0067]),
wherein the housing segment (3) is coupled to the adjacent housing segment (3) of the plurality of housing segments (3) when the tube attachment portion (4e) of the housing segment (3) is received in the tube retainer portion (4c) of the adjacent housing segment (3) (Figs. 1 and 11-12, [0067]).
However, Kita does not disclose the tube portion having a first half and a second half hingedly attached to the first half such that the second half moves between a closed position and an open position, the first half is coupled to the terminal receiving portion, the first and second halves each include a tube attachment portion that is received a tube retainer portion of an adjacent housing segment and further does not disclose wherein the housing segment is coupled to the adjacent housing segment of the plurality of housing segments when the tube attachment portion of the housing segment is received in the tube retainer portion of the adjacent housing segment and the second half of the tube portion is in the closed position.
The Examiner notes that the instant specification discloses wherein the claimed battery pack assembly simplifies the removal of battery cells of a plurality of battery cells to reduce the time and effort required to replace at least one individual battery ([0069]).
It would not have been obvious to one of ordinary skill in the art to modify the tube portion to have a first half and a second half hingedly attached to the first half such that the second half moves between a closed position and an open position, wherein the first half is coupled to the terminal receiving portion, the first and second halves each include a tube attachment portion that is received a tube retainer portion of an adjacent housing segment and further does not disclose wherein the housing segment is coupled to the adjacent housing segment of the plurality of housing segments when the tube attachment portion of the housing segment is received in the tube retainer portion of the adjacent housing segment and the second half of the tube portion is in the closed position, as called for in the claimed invention, as such a configuration was neither disclosed nor recognized by the prior art and therefore the skilled artisan would not have been motivated nor would have had reasonable expectation that such could successfully be done without drastically changing the structure and consequently the functionality of the plurality of housing segments of Sato in order to simplify the removal of battery cells of a plurality of battery cells to reduce the time and effort required to replace at least one individual battery, as achieved by the claimed invention.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitations “the tube portion having a first half and a second half hingedly attached to the first half such that the second half moves between a closed position and an open position, the first half is coupled to the terminal receiving portion, the first and second halves each include a tube attachment portion that is received a tube retainer portion of an adjacent housing segment, wherein the housing segment is coupled to the adjacent housing segment of the plurality of housing segments when the tube attachment portion of the housing segment is received in the tube retainer portion of the adjacent housing segment and the second half of the tube portion is in the closed position” in combination with all of the other claim limitations taken as a whole.
Claims 12-18 are dependent on Claim 11 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        July 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
July 25, 2022